CORRECTED NOTICE OF ALLOWANCE

Examiner’s Notice
	This corrected notice of allowance is in response to the information disclosure statement dated January 5, 2021.  The document listed therein has been reviewed and has not been found to affect the patentability of the previously indicated subject matter.  Claims 1-15 remain allowed.

Election/Restrictions
This application is in condition for allowance.  Claims 5, 6, and 13 previously withdrawn as directed to non-elected species are hereby rejoined and have been fully examined for patentability in light of allowance of more or more generic claims from which they depend.  

Reasons for Allowance
Claims 1-15 are allowed.  The prior art does not teach or suggest a carbon dioxide scrubber, comprising an unstructured metal lattice body defined by a plurality of ligaments extending between a common wall and a housing, wherein the housing is configured to receive a flow of air and the plurality of ligaments extend transversely with respect to a direction of the flow of air nor does the prior art teach or suggest a carbon dioxide scrubber, comprising a metal lattice body defining a plurality of intersecting ligaments, wherein nodes are formed at intersections of the plurality of intersecting ligaments and wherein the plurality of intersecting ligaments comprise a high aspect ratio.  Further there is insufficient motivation such that one of ordinary skill in the art at the time of the invention would have found it obvious to form a carbon dioxide scrubber conforming to the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Krupicka/Primary Examiner, Art Unit 1784